Citation Nr: 1234016	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  12-18 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for calcifying pleural plaque formation claimed as asbestosis.  


REPRESENTATION

Appellant represented by:	Jeffery J. Lathem, Esquire


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active service from February 1944 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, wherein the RO granted service connection for calcifying pleural plaque formation claimed as asbestosis and assigned a noncompensable rating, effective from February 9, 2009.  The Veteran disagreed with the evaluation and filed a notice of disagreement (NOD) in July 2010.  However, in October 2010, the Veteran died.             

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this case, the record reflects that after the Veteran's death, the Veteran's wife (now the appellant in this case) submitted evidence that showed that she was the Veteran's wife at the time of his death and the RO subsequently approved her application for substitution.  See September 2011 Memorandum.  A statement of the case (SOC) was issued in April 2012, and the appellant submitted a timely substantive appeal (VA Form 9) in June 2012.  Thus, the Board will address the merits of the appellate claim with the appellant as the substituted party.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

FINDING OF FACT

The Veteran did not have a forced vital capacity (FVC) less than 80 percent of the predicted value, or a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO [SB]) less than 80 percent of the predicted value, that was specifically due to his service-connected calcifying pleural plaque formation.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for calcifying pleural plaque formation claimed as asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.97, Diagnostic Code 6833 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In February 2009, the Veteran filed a claim of entitlement to service connection for asbestosis.  At that time, he stated that while he was in the Navy, pipes covered in asbestos ran along the ceiling above his bunk.  According to the Veteran, dust from the pipes fell onto his bed.  He maintained that due to his in-service asbestos exposure, he later developed asbestosis.  

In June 2009, the Veteran underwent a VA examination.  In the examination report, the examiner stated that she had reviewed the Veteran's claims file.  The Veteran had complaints of a cough for over 30 years.  At the time of the examination, the Veteran underwent pulmonary function tests.  Following the physical examination and a review of the Veteran's pulmonary function tests, the examiner stated that there was no objective evidence of the claimed asbestosis, as evidenced by normal total lung capacity (TLC) and DLCO on the pulmonary function test, providing highly probative evidence against this claim.  

The examiner also indicated that the Veteran had extrinsic restrictive respiratory defect which was due to obesity, as evidenced by the low FVC, in combination with low FRC, MVV, and FEF 25 to 75 percent, providing more evidence against this claim as it clearly indicates a nonservice connected cause (obesity) for the Veteran's problem.  

In addition, the examiner noted that the Veteran had an obstructive respiratory defect as evidenced by low FEV1 and FEF of 25 to 75 percent.  According to the examiner, the Veteran's obesity and small airways obstruction both contributed to the low FEF of 25 to 75 percent.  The examiner reported that the FVC was low for two reasons: (1) the Veteran's obesity, and (2) the low FEV1/obstruction.  Because the FVC was low, the ratio of FEV1/FEV was normal which caused a potentially false interpretation that there was no obstruction.  The Veteran's good response to bronchodilatory also indicated obstruction.  The examiner opined that the Veteran's obstructive lung disease was most likely due to his previous use of tobacco products, providing more evidence against this claim, providing yet another nonservice connected problem (tobacco) as the cause of the Veteran's problems. 

In a private medical statement, dated in November 2009, W.W.D., M.D., stated that the Veteran had a history of asbestos exposure while serving in the military during World War II.  Dr. D. indicated that a current computerized tomography (CT) scan showed bilateral calcified pleural plaquing that would be diagnostic of prior asbestos exposure.    

By an April 2010 rating action, the RO granted service connection for calcifying pleural plaque formation claimed as asbestosis.  The RO assigned a noncompensable disability rating under Diagnostic Code 6833, effective from February 9, 2009.     

In a private medical statement, dated in August 2010, Dr. W.W.D. stated that the Veteran's CT scan of the chest showed pleural plaquing which was a definite sequela of asbestos exposure.  According to the Dr. D., the Veteran was dyspneic on slight exertion and needed assistance with activities of daily living.  

In a private medical statement, dated in August 2010, M.U.T., M.D., stated that the Veteran had been a patient for many years.  According to Dr. T., the Veteran had severe chronic obstructive pulmonary disease (COPD) with asbestos exposure and pleural plaquing.  

In this case, the appellant seeks a compensable rating for the Veteran's service-connected calcifying pleural plaque formation, claimed as asbestosis.  

The Veteran's service-connected calcifying pleural plaque formation was rated under Diagnostic Code 6833 which pertains to asbestosis.  Under Diagnostic Code 6833, a 10 percent rating is warranted for FVC of 75 to 80 percent predicted, or a DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating is warranted for FVC of 65 to 74 percent predicted, or a DLCO (SB) of 56 to 65 percent predicted. A 60 percent evaluation requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation requires demonstrated evidence of FVC of less than 50 percent of predicted value, or; DLCO (SB) of less than 40 percent of predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833.

At the time of the Veteran's June 2009 VA examination, the examiner specifically concluded that the Veteran did not have asbestosis.  In this regard, he noted that pulmonary function tests showed that the Veteran's DLCO and TLC were normal.  In addition, although the examiner stated that the Veteran had extrinsic restrictive respiratory defect, it was due to his obesity which was evidenced by the low FVC.  Moreover, the Veteran's low FVC was linked to his obesity and the low FEV1/obstruction.  Thus, although the Veteran had a low FVC, it was not due to his service-connected calcifying pleural plaque formation.  Rather, it was related to his nonservice-connected obesity and obstruction.  In this regard, as noted above, there is significant and highly probative evidence against this claim in the form of medical opinions that clearly indicate nonservice connected problems associated with the Veteran and his difficulties, as noted above.       

In light of the above, and applying the criteria of Diagnostic Code 6833 to the facts of this case, the Board finds no basis to assign an initial compensable disability rating for the Veteran's service-connected calcifying pleural plaque formation claimed as asbestosis.  Since none of the findings from the June 2009 VA examination meets the criteria for a 10 percent rating under Diagnostic Code 6833, the Board finds that the Veteran's service-connected calcifying pleural plaque formation was properly rated at the noncompensable level.  Indeed, VA regulation provides that in every instance, such as this, where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

Thus, the Board concludes that an initial compensable rating for calcifying pleural plaque formation claimed as asbestosis is not warranted at any time since the initial grant of service connection.  See Fenderson, 12 Vet. App. at 125-26.  Accordingly, the Board concludes that there is a preponderance of evidence against the claim for an initial compensable rating for calcifying pleural plaque formation claimed as asbestosis.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for a higher initial evaluation must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected calcifying pleural plaque formation that would render the schedular criteria inadequate.  The record does not reflect, for example only, that the Veteran required any hospitalizations for his calcifying pleural plaque formation.  As such, it would not be found that this disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the appellant under the VCAA.

VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the February 2009 letter from the RO adequately apprised the appellant of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in February 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the appellant received notice of the evidence needed to substantiate the claim, the avenues by which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letter informed her about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the appellant prior to the April 2010 RO decision that is the subject of this appeal in its February 2009 letter.  With respect to the Dingess requirements, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in February 2009), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Board recognizes that the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the February 2009 letter substantially satisfies the current notification requirements for the claim on appeal.  As the appellant has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the appellant's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.    

The appellant has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, she has been provided a meaningful opportunity to participate effectively in the processing of her claim by VA, which she has done.        

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the appellant of its duty to assist in obtaining records and supportive evidence.  In regard to an examination, the Veteran received a VA examination in June 2009 which was thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examination revealed findings that are adequate for rating the Veteran's calcifying pleural plaque formation.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the appellant, and thus, no additional assistance or notification was required.  The appellant has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.




ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


